DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered. Claims 1. 9 and 15 are amended. 
 
3.	Applicant’s arguments filed on 07/25/2022 with respect to claims 1 – 20 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Psenak et al. (US Pat: 10263881 B2) hereinafter Psenak, and further in view of Kumar et al. (US Pub 20150109902 A1) hereinafter Kumar

As to claim 1. Psenak teaches a non-transitory computer-readable medium having instructions stored thereon for programming a device to perform steps of: (Psenak [column 19] Fig. 10, lines 20-27, a network node including processor, memory with instructions stored thereon for performing different functionalities)
obtaining advertisement information from a plurality of nodes in a Segment Routing network, (Psenak [column 4] lines 34-38,  (23) (31) segment routing SR nodes advertise their nodes segment IDs SIDs, adjacency SIDs, anycast SIDs, service SIDs, and node prefixes to other SR nodes in the provider network, i.e., segment routing network)
wherein the advertisement information relates to local protection at a corresponding node (Psenak [column 19] Fig. 9, lines 10-112-15,  when the node  or link being  protected is represented by a standard SID i.e., segment ID or local node)
ii) a type of the local protection(Psenak [column 4] lines 34-38, segment routing SR nodes advertise their nodes segment IDs SIDs, adjacency SIDs, anycast SIDs, service SIDs, i.e., type of protection,  and node prefixes to other SR nodes in the provider network,)
storing the advertisement information locally; (Psenak [column 15] lines 65-67, [column 16] ;lines 1-5, Fig. 5, at 550, the node updates specific path  information, specific path information can be stored in memory, e.g., in a table. In one embodiment, the specific path information is implemented as a segment stack and 550 involves the node adding the SID to a segment stack)
and computing a path in the Segment Routing network based in part on available local protection on the path utilizing the stored advertisement information. (Psenak [column 13] Fig. 3A, lines 22-30, forwarding table 310 has been modified by node A in order to achieve a specific path  routing objective. In one embodiment, forwarding table10 was generated by node A using standard shortest path forwarding, in which the next hop along a shortest path to each destination identified in the destination SID column is determined  and that next hop is identified in the forwarding table  entry corresponding to the destination SID) 
Psenak does not explicitly teach and includes i) addresses for links and/or nodes in the local protection, with the local protection being addressed locally at a node instead of via a head-end node of path computation element, wherein the local protection utilizes a Segment Identifier (SID) list for each local backup 
Kumar teaches and includes i) addresses for links and/or nodes in the local protection,( [0036] Fig. 1, Fig. 2,  processor circuit 42 of an egress device (12, 16) can enable a local address as a protected  next-hop IP address in operation 50.)
 with the local protection being addressed locally at a node instead of via a head-end node of path computation element ([0028][0036] Fig. 1, Fig. 2, the egress device "PE0" 12 can enable the address  "1.1.1.2" also identified herein by the label "pNH" 28 as the protected next-hop IP address  for a corresponding destination address prefix (e.g., "10.0.0.0/8") 26)
wherein the local protection utilizes a Segment Identifier (SID) list for each local backup ([0043] Fig. 1, Fig. 3, flag group 84 associated with a segment identifier 64 in list 80 of segment identifiers can include a protected flag "P" 86: the protected  flag "P" if set indicates that the corresponding segment identifier (e.g., 64c) is protected, i.e., that a segment identifier (64d) for a backup provider edge router PE is positioned underlying the corresponding protected segment identifier (64c) in the list 80)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kumar with the teaching of Psenak because Kumar teaches that having a list of segment identifiers list would allow to  identify a protected "Active SID" by a segment identifier (e.g., 64d) of a backup provider edge router. (Kumar [0043])

Claim  15 is interpreted and rejected for the same reasons as set forth in claim 1.

As to claim 3 the combination of Psenak  and Kumar  specifically Psenak teaches wherein the advertisement information is obtained via one of an Interior Gateway Protocol and Border Gateway Protocol Link-State advertisement.  (Psenak [column 4] lines44-48, advertisement information i.e., node prefix pairs are obtained via IGP)
Claim  17 is interpreted and rejected for the same reasons as set forth in claim 3.

Claims 2, 7, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Psenak, Kumar and further in view of  Nainar et al. (US Pub: 20180359176 A1) hereinafter Nainar176 

As to claim 2 the combination of Psenak  and Kumar does not teach wherein the steps further include probing a local backup path utilizing the stored advertisement information including a SID for the local backup path.  
Nainar176 teaches wherein the steps further include probing a local backup path utilizing the stored advertisement information including a SID for the local backup path.   (Nainar176 [0017][0028][0031] Fig. 4, backup path is computed by a probe packet, perform lookup in a table to find a backup path)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Nainar176 with the teaching of Psenak and Kumar because Nainar176 teaches that performing lookup in the table would allow to validate backup path without control plane intervention. (Nainar176 [0042])

Claim  16 is interpreted and rejected for the same reasons as set forth in claim 2.
As to claim 7 the combination of Psenak  and Kumar specifically Psenak teaches a maximum degree of guaranteed local protection   (Psenak [column 19]  lines 12-17, a backup path is generated using strict SID to protect against failure)
the combination of Psenak  and Kumar does not teach wherein the path is computed in part based on having one of a maximum number of local backup paths
Nainar176 teaches wherein the path is computed in part based on having one of a maximum number of local backup paths  (Nainar176 [0025][0027] Fig. 1, Fig. 2, Fig. 3, path is computed based on prefix SID and backup SID on the network nodes (i.e., 5 nodes))
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Nainar176 with the teaching of Psenak and Kumar because Nainar176 teaches that performing lookup in the table would allow to validate backup path without control plane intervention. (Nainar176 [0042])
 	Claim  20 is interpreted and rejected for the same reasons as set forth in claim 7
Claims 4, 5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Psenak, Kumar and further in view of Gredler et al. (US Pat: 9660897 B1) hereinafter Gredler
As to claim 4 the combination of Psenak  and Kumar does not teach wherein the advertisement information is obtained via Path Computation Element Protocol.  
Gredler teaches the advertisement information is obtained via Path Computation Element Protocol.  (Gredler [column 15] lines 12-43, Fig. 18, router advertised labels are obtained from TE database path computation protocol)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Gredler  with the teaching  of Psenak and Kumar because Gredler teaches that distributing link state would reduce potential for frequency of Link-State NLRI updates to interfere with regular BGP prefix distribution.(Gredler [column 16] lines 38-43)
As to claim 5. the combination of Psenak  and Kumar does not teach wherein the advertisement information includes one or more Binding SIDs for associated local backup paths.  
Gredler teaches wherein the advertisement information includes one or more Binding SIDs for associated local backup paths.  (Gredler [column 8] lines23-30, advertise includes binding SID and associated primary and backup paths) 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Gredler  with the teaching  of Psenak and Kumar  because Gredler teaches that distributing link state would reduce potential for frequency of Link-State NLRI updates to interfere with regular BGP prefix distribution.(Gredler [column 16] lines 38-43)

Claim  18 is interpreted and rejected for the same reasons as set forth in claim 5

Claims 6, 8, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Psenak, Kumar  and further in view of Nainar et al. (US Pub: 20180077051 A1) hereinafter Nainar051
As to claim 6. the combination of Psenak  and Kumar does not teach wherein the path is computed to satisfy Maximum Segment Depth (MSD) value constraints at a head-end node.  
Nainar051 teaches wherein the path is computed to satisfy Maximum Segment Depth (MSD) value constraints at a head-end node. (Nainar051 [0078] [0080] Fig. 6a, Fig. 6B, from node R1 (head end node) allowed TTL time to live identifies maximum  number of hops a test packet can travel is 255 i.e., constraints at source) 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Nainar051  with the teaching  of Psenak and Kumar because Nainar teaches that having Maximum Segment Depth (MSD) value would allow to reduce traffic delays caused by link and node failure. (Nainar051 [0055])
Claim  19 is interpreted and rejected for the same reasons as set forth in claim 6.

As to claim 8 the combination of Psenak  and Kumar does not teach  wherein the steps further include sending a message to a head-end node of an underlay path to instruct the head-end node to activate a local backup path.  
Nainar051 teaches include sending a message to a head-end node of an underlay path to instruct the head-end node to activate a local backup path.  (Nainar051 [0042] [0043]Fig. 1, Fig. 2,  SR nodes  (i.e., R1) can use segment ID  they receive in advertisements from other SR nodes, the R1 node updates the active  segment  ID e.g., pops the top segment ID, or increments a pointer to make active an underlying segment ID)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Nainar051  with the teaching  of Psenak and Kumar because Nainar teaches that having Maximum Segment Depth (MSD) value would allow to reduce traffic delays caused by link and node failure. (Nainar051 [0055])
Claims 9, 10, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Psenak, Kumar and Nainar176 

As to claim 9 Psenak teaches wherein the advertisement information (Psenak [column 4] lines 34-38,  (23) (31) segment routing SR nodes advertise their nodes segment IDs SIDs, adjacency SIDs, anycast SIDs, service SIDs, and node prefixes to other SR nodes in the provider network, i.e., segment routing network) relates to local protection at a corresponding node  (Psenak [column 19] Fig. 9, lines 10-112-15,  when the node  or link being  protected is represented by a standard SID i.e., segment ID or local node)
 (Psenak [column 3] lines 48-52, nodes SIDs can be mapped to unique identifiers i.e.,  local protection, node SIDs are mapped to respective IP loopback addresses, IP loopback addresses distinguish the SR nodes from each other within the provider network). 
a type of the local protection, (Psenak [column 4] lines 34-38,  (23) segment routing SR nodes advertise their nodes segment IDs SIDs, adjacency SIDs, anycast SIDs, service SIDs, i.e., type of protection,  and node prefixes to other SR nodes in the provider network,)   
store, via the controller, the advertisement information; Psenak [column 15] lines 65-67, [column 16] ;lines 1-5, Fig. 5, at 550, the node updates specific path  information, specific path information can be stored in memory, e.g., in a table. In one embodiment, the specific path information is implemented as a segment stack and 550 involves the node adding the SID to a segment stack)
 and compute, via the controller, a path in the Segment Routing network based in part on available local protection on the path utilizing the stored advertisement information (Psenak [column 13] Fig. 3A, lines 22-30, forwarding table 310 has been modified by node A in order to achieve a specific path  routing objective. In one embodiment, forwarding table10 was generated by node A using standard shortest path forwarding, in which the next hop along a shortest path to each destination identified in the destination SID column is determined  and that next hop is identified in the forwarding table  entry corresponding to the destination SID) 
Psenak des not teach and includes i) of addresses for links and/or nodes in the local protection, with the local protection being addressed locally at a node instead of via a head-end node of path computation element (PCE),  where local protection is based on  a Segment Identifier (SID) list for each local backup path in the local protection, a node comprising: a plurality of ports; a switching fabric configured to interconnect the plurality of ports; and a controller, wherein the node is configured to obtain, via the plurality of ports,
The combination of Psenak and Nainar176 does not teach and includes i) of addresses for links and/or nodes in the local protection, with the local protection being addressed locally at a node instead of via a head-end node of path computation element (PCE); where local protection is based on  a Segment Identifier (SID) list for each local backup path in the local protection, 
Kumar  teaches and includes i) addresses for links and/or nodes in the local protection,( [0036] Fig. 1, Fig. 2,  processor circuit 42 of an egress device (12, 16) can enable a local address as a protected  next-hop IP address in operation 50.)
with the local protection being addressed locally at a node instead of via a head-end node of path computation element (PCE) ([0028][0036] Fig. 1, Fig. 2, the egress device "PE0" 12 can enable the address  "1.1.1.2" also identified herein by the label "pNH" 28 as the protected next-hop IP address  for a corresponding destination address prefix (e.g., "10.0.0.0/8") 26)
where local protection is based on  a Segment Identifier (SID) list for each local backup path in the local protection, ([0043] Fig. 1, Fig. 3, flag group 84 associated with a segment identifier 64 in list 80 of segment identifiers can include a protected flag "P" 86: the protected  flag "P" if set indicates that the corresponding segment identifier (e.g., 64c) is protected, i.e., that a segment identifier (64d) for a backup provider edge router PE is positioned underlying the corresponding protected segment identifier (64c) in the list 80)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kumar with the teaching of Psenak because Kumar teaches that having a list of segment identifiers list would allow to  identify a protected "Active SID" by a segment identifier (e.g., 64d) of a backup provider edge router. (Kumar [0043])
The combination of Psenak and Kumar does not teach node comprising: a plurality of ports; a switching fabric configured to interconnect the plurality of ports; and a controller, wherein the node is configured to obtain, via the plurality of ports
Nainar176 teaches  node comprising: a plurality of ports; a switching fabric configured to interconnect the plurality of ports; and a controller, wherein the node is configured to obtain, via the plurality of ports, (Nainar175 [0039] [0043] Fig. 8, MPLS network, a node includes plurality of ports, at which packets received at a given node and from which packets sent from a given node)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Nainar176 with the teaching of Psenak, Kumar because Nainar176 teaches that performing lookup in the table would allow to validate backup path without control plane intervention. (Nainar176 [0042])
  	As to claim 10 the combination of Psenak, Kumar and Nainar176 specifically Nainar176 teaches wherein the node is further configured to probe a local backup path utilizing the stored advertisement information including a SID for the local backup path (Nainar176 [0017][0028][0031] Fig. 4, backup path is computed by a probe packet, perform lookup in a table to find a backup path)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Nainar176 with the teaching of Psenak, Kumar  because Nainar176 teaches that performing lookup in the table would allow to validate backup path without control plane intervention. (Nainar176 [0042])
  
As to claim 11 the combination of Psenak, Kumar and Nainar176 specifically Psenak teaches  wherein the advertisement information is obtained via one of an Interior Gateway Protocol, Border Gateway Protocol Link-State advertisement, and Path Computation Element Protocol.   (Psenak [column 4] lines44-48, advertisement information i.e., node prefix pairs are obtained via IGP)
As to claim 14 the combination of Psenak, Kumar and Nainar176  specifically Psenak teaches and a maximum degree of guaranteed local protection  (Psenak [column 19]  lines 12-17, a backup path is generated using strict SID to protect against failure)
Psenak does not teach wherein the path is computed in part based on having one of a maximum number of local backup paths
Nainar176 teaches  wherein the path is computed in part based on having one of a maximum number of local backup paths (Nainar176 [0025][0027] Fig. 1, Fig. 2, Fig. 3, path is computed based on prefix SID and backup SID on the network nodes (i.e., 5 nodes))
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Nainar176 with the teaching of Psenak and Kumar  because Nainar176 teaches that performing lookup in the table would allow to validate backup path without control plane intervention. (Nainar176 [0042])

Claims 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Psenak, Kumar Nainar176, and Gredler

As to claim 12 the combination of Psenak, Kumar and Nainar176  does not teach wherein the advertisement information includes one or more Binding SIDs for associated local backup paths.  
Gredler teaches wherein the advertisement information includes one or more Binding SIDs for associated local backup paths.  (Gredler [column 8] lines23-30, advertise includes binding SID and associated primary and backup paths) 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Gredler  with the teaching  of Psenak, Kumar Nainar176  because Gredler teaches that distributing link state would reduce potential for frequency of Link-State NLRI updates to interfere with regular BGP prefix distribution.(Gredler [column 16] lines 38-43)

Claims 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Psenak, Kumar, Nainar176, and Nainar051
As to claim 13 the combination of Psenak, Kumar Nainar176   does not teach wherein the path is computed to satisfy Maximum Segment Depth (MSD) value constraints at a head-end node.  
Nainar051 teaches wherein the path is computed to satisfy Maximum Segment Depth (MSD) value constraints at a head-end node. (Nainar051 [0078] [0080] Fig. 6a, Fig. 6B, from node R1 (head end node) allowed TTL time to live identifies maximum  number of hops a test packet can travel is 255 i.e., constraints at source) 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Nainar051  with the teaching  of Psenak, Kumar and Nainar176 because Nainar051 teaches that having Maximum Segment Depth (MSD) value would allow to reduce traffic delays caused by link and node failure. (Nainar051 [0055])
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ATIQUE AHMED/Primary Examiner, Art Unit 2413